DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent International Application No. PCT/IB2017/055644, filed on 9/19/2017, and claims priority to the following: Australian Patent Application No. 2016903755, filed on September 19, 2016; Australian Patent Application No. 2016903757, filed on 9/19/2016; Australian Patent Application No. 2016903759, filed on 9/19/2016; Australian Patent Application No. 2016903761, filed on 9/19/2016; Australian Patent Application No. 2016903762, filed on 9/19/2016; Australian Patent Application No. 2016903768, filed on 9/19/2016; and Australian Patent Application No. 2016903984, filed on 9/19/2016. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships or interactions between people” and “Mental processes – concepts performed in the human mind”.
Claims 1-21 are directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, method of generating a clip content library, the method including:, wherein the media source is defined by a plurality of ordered image frames, including frames Fo corresponding to a reference time To and a frame Fn corresponding to a reference time T, wherein reference times To and Tn are defined on a timeline; identifying media timeline contextual data associated with the media source, the media timeline contextual data including data correlated to a time period corresponding to the time period including To to Tn; processing the media timeline contextual data based on one or more segmentation algorithms, thereby to define a plurality of clip segments, wherein each clip segment includes: (i) clip segment contextual data derived from the media timeline contextual data; and (ii) data representative of a clip segment time period defined relative to the timeline, wherein for Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “receiving data representative of a media source; storing data representative of the defined clip segments in a clip content library”, nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “storing data representative of the defined clip segments in a clip content library” in the context of this claim encompasses the user manually recording the data in notes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, generating a clip content library. It is never formally determined how this method provides a technological improvement over other organization methods. The limitations are both result focused and recited at a high level of generality. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements “receiving data practical application. The “clip content library” is recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Independent claims 20 and 21 are essentially the same as claim 1 except that they recite claimed invention as a system and medium respectively.
Dependent claims 3-4, 7, 9 and 11-18 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 3-4, 7, 9 and 11-18 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when wherein the creating of the asset template further comprises: wherein causing rendering at a claim 3), wherein the frame data is available in the clip content library (claim 4), wherein the frame data is retrieved from the clip content library (claim 7), wherein the frame data for the set of frames is stored as an isolated frame data set (claim 9), wherein the media timeline contextual data associated with the media source includes subtitle data (claim 11), including applying a processing algorithm thereby to extract searchable text data from the subtitle data (Claim 12), wherein the processing algorithm includes a character recognition algorithm (claim 13), wherein the media timeline contextual data associated with the media source includes a contextual log (claim 14), wherein the contextual log is manually defined (claim 15), herein the one or more segmentation algorithms include one or more segmentation algorithms configured to identify sentence and/or conversation delimiters (claim 16), wherein the one or more segmentation algorithms include one or more segmentation algorithms configured to identify logically separable segments of less than a threshold time period (claim 17), wherein the one or more segmentation algorithms additionally process the media frame data, thereby to identify media-based clip delimiters (claim 18), can all be performed as mental processes. 
Dependent claims 2, 5-6, 8, 10 and 19 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 2, 5-6, 8, 10 and 19 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both claim 2), wherein the frame data is available from a master media source (claim 5), wherein causing rendering at a recipient device of a set of frames from the media source associated with the clip segment time period includes: delivering to the recipient device data that causes retrieval of frame data for the set of frames (claim 6), wherein the frame data is retrieved from a data source other than the clip content library (claim 8), wherein the frame data for the set of frames is retrieved via on-demand extraction from a larger media file using the data representative of the clip segment time period (claim 10), device that is configured to execute a messaging interface that delivers a result set of clip segments in response to a search query, wherein clip segments are identified in a clip content library generated (claim 19), amounts to an extra solution activity using a generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeMattei, U.S. PGPub Number 20200228480 (Hereinafter DeMattei), in view of Morton et al., U.S. PGPub Number 20120117078 (Hereinafter Morton).

As for claim 1, DeMattei teaches a computer implemented method for generating a clip content library, the method including: 
receiving data representative of a media source, wherein the media source is defined by a plurality of ordered image frames, including frames Fo corresponding to a reference time To and a frame Fn corresponding to a reference time T, wherein reference times To and Tn are defined on a timeline (DeMattei; In some cases, the content may include be a video clip. The video clip may be included in the message (receiving data representative of a media source) as a link to the source of the content (TOUCH TO CUE) or it may be actually embedded within the text message itself and automatically commence playback or provide a play icon to initiate the 0074]; All of the information gathered by the recognition processors can be stored as searchable meta data and/or be incorporated into the file name (wherein reference times To and Tn are defined on a timeline) of the element. Thus, when a user activates the search function for the textOS, the search can include or identify picture elements as hits. [0166]; FIG. 33 illustrates another novel concept that is enabled through the various embodiment of the textOS. The illustrated screen is a text message interface showing messages that have been sent between the parties to the text conversation. As typical, a user can scroll up and down to look at past messages. In the present screen, an embedded video clip is included in the body of the text message. The video clip had previously been inserted into a text message to send as has been previously described. But on the recipient side, the video clip is embedded right within the body of the text message. Thus, what is illustrated is not a thumbnail with a URL to point to a website for retrieving and playing the clip but rather, the clip is embedded within the body of the text. In other embodiments, the text simply includes a window and when the window is displayed on the screen the video clip is automatically streamed into to the window, such as the equivalent of an F-Frame (wherein the media source is defined by a plurality of ordered image frames, including frames Fo corresponding to a reference time To and a frame Fn corresponding to a reference time T). In such an embodiment the user can pause and resume the video. [0172];); 
storing data representative of the defined clip segments in a clip content library (DeMattei; the database may comprise a library of content (defined clip segments in a clip content library), such as audio and video recordings, internet URL's, photos and videos, indicia, data or content as non-limiting examples) that are categorized by key words, symbols, emoticons, emovicons, photocons or other techniques or triggers and that bears a relationship to the message to be sent, such as directly relating to the title of an audio or video recording, internet URL's, photos and videos, indicia, data, content or key words from within the body of work within the audio or video recording, internet URL's, photos and videos, indicia, data or content as non-limiting examples, each of which may be associated with titles, lyrics, categories or exact text associations to key words contained within an audio or video recording, such as "touch", "leave", "care", "kiss", "birthday", "valentine", "Christmas" and such or internet URL's, photos and videos, indicia, data or content related to or searched by key words. For example; a first mobile device user types a text message saying, "I want to kiss you". The user's mobile device accesses one or more content sources and/or databases to identify content, such as audio or video files, that may be stored in memory within the device such as iTunes (may access a plurality of data sources simultaneously) or other downloaded or cloud connected content libraries [0084];).
DeMattei does not explicitly detail identifying media timeline contextual data associated with the media source, the media timeline contextual data including data correlated to a time period corresponding to the time period including To to Tn; 
However, Morton teaches identifying media timeline contextual data associated with the media source, the media timeline contextual data including data correlated to a time period corresponding to the time period including To to Tn (Morton; Referring to FIG. 1, the timed media indexing system and method for searching and retrieving timed media according to the present invention is illustrated. A s timed media file (identifying media timeline contextual data associated with the media source) is entered into the system in step 20. In step 21, data associated with the timed media file may be entered into the system. This data can include meta-data, such as the title or subject of the timed media file; descriptive information; categorization of the media file according to genre (e.g. news, presentation, instructional content), number of speakers, or expected use; text on subject matter closely related to the timed media file (including data correlated to a time period corresponding to the time period including To to Tn); HTML from a Web page that is associated with or that includes the timed media file; [0056]; the system then extracts data from the timed media file and the associated data. The extracted data can include spoken words, speech and sound events or parameters, on-screen text, meta-tag information, and other types of data. [0057];); 
Morton; The extracted data is then analyzed in step 24 using natural language processing, conceptual reasoning, logical structure analysis, and other techniques (clip segment contextual data derived from the media timeline contextual data). The results of the analysis are saved in a raw data index in step 26, so that users can access the raw data for highly accurate multi-information representation queries and for the creation of customized or updated search indices at a later date. In some embodiments of the current invention, step 26 may not be necessary, as in the case where only the need for rapid results is anticipated and it is not intended to customize the search index or update the relevance interval calculation at a later date. In step 28, relevance intervals and their associated magnitudes of relevance are calculated for each information representation, and the relevance intervals and the corresponding magnitudes of relevance are stored in the search index in step 30, along with other calculated data that can be used to adjust the intervals for a given user or calculate relevance intervals for complex queries. [0057]; The term relevance interval as used herein means a continuous section of a timed media file, e.g. video or audio, that is deemed relevant to a particular information representation. The relevance intervals are calculated using mathematical formulae that, depending upon the type and other characteristics of the media, take into account the clustering of the occurrences of information representations; a set minimum length (data representative of a clip segment time period defined relative to the timeline, wherein for a given clip segment the clip segment time period is from Ti to Tj, wherein 0 < i < j K n); the natural breaks in the media, such as paragraphs, changes in slides, verbal pauses, or speaker changes; natural language processing data, such as parts of speech, grammatical structure, multi-word concepts, named entities, and references; semantic information, such as synonyms, classifications, similarities, concepts related by knowledge-based connections, and topic similarity; logical structure based upon transition words, prosodic cues, visual layout, surrounding HTML, topic flow, and statistically measured continuity of topic; and other extracted data. The set minimum length is often needed since a three second clip, for example, would rarely be of any use within most media files. [0058];); 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of DeMattei and Morton which deal with providing contextual media, to have combined them by incorporating analyzing media in timed clips for contextual data (Morton) with retrieving and storing contextual media clips (DeMattei). The motivation to combine is to make the system more efficient and user friendly as it could provide determines the relevant portion of the media around each occurrence of the information representation rather than requiring the user to perform such functions. (Morton [0006];).

Claim 20 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 21 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

	
As for claim 2, DeMattei as modified by Morton teaches a method according to claim 1 including configuring the clip content library to make the data representative of the defined clip segments available for access via a messaging interface, such that the messaging interface is enabled to: 
(i) perform a search thereby to identify a search result set including one or more clip segments, wherein the search is based upon a search query that is processed against clip segment contextual data (DeMattei; utilize another system that interfaces to the one or more sources for receiving triggers, parameters or queries from the mobile device and then automatically searching the sources for matching or qualifying content (identify a search result set including one or more clip segments). The sources may be any of a variety of sources including URL access from the internet, cloud based content, user device stored media or content, as well as other search or search retrieval elements. This system will be referred to as the search engine. The search engine is designed to search for information on any of a variety of platforms or sources including, but not limited to, the World \Vide Web or on the users mobile device. The search results are generally presented in a line of results often referred to as search engine results pages (SERPs). The information may be a mix of web pages, videos, images, maps, shopping, news, books, flights, applications and other types of files. On the user's device it may search for applications, photo gallery images and/or messaging platform (defined clip segments available for access via a messaging interface) or the text operating system environment in the same manner it looks and feels outside of the messaging environment [0098]; the query engine can pull up content based on contextual input (typing) so that upon typing in a character (such as an emoticon, emovicon or after any characters,) it immediately will begin pulling up relevant content (the search is based upon a search query that is processed against clip segment contextual data) based on the characters. As a non-limiting example, if a user enters an emoticon with a smiley face with a birthday hat on it, it will pull up birthday greeting cards/clips etc. If the user types BIR, the system may operate to it will do the same thing. Similarly, the current events may also be inputs to the query engine. [0110];); 
(ii) enable the user to review the result set and then select a desired clip segment from the search result set (DeMattei; The search results are generally presented in a line of results often referred to as search engine results pages (SERPs). The information may be a mix of web pages, videos, images, maps, shopping, news, books, flights, applications and other types of files. On the user's device it may search for display the search results into the centralized messaging platform (enable the user to review the result set and then select a desired clip segment from the search result set) or the text operating system environment in the same manner it looks and feels outside of the messaging environment (like in Google, or Apple Safari's application) in a stand-alone mobile application. In other embodiment, the search engine may operate to send a transmission of a text message that includes embedded audio or video content from a cloud-based computer-implemented system to a first mobile device, second mobile device or a group of mobile devices having a unique context identification number. [0098];); 
and (iii) cause rendering at a recipient device of a set of frames from the media source associated with the clip segment time period (DeMattei; text messaging and instant messaging computer-implemented system and method for providing embedded multi-element content (text message and the inclusion of additional content such as recorded audio or video as non-limiting examples) by authenticating a wireless device compatible with multiple transport technologies (such as cellular networks, satellite networks, cloud based networks, internet networks, Bluetooth networks, near field render a text message with an integrated audio or video embedded message or a link that connects to a streaming audio or video file within a text message (cause rendering at a recipient device of a set of frames from the media source associated with the clip segment time period) originating from a first mobile device, second mobile user, a group of mobile users, Instant Messaging, SMS (Short Message Service) or MMS (Multimedia Message Service) in a manner consistent with the capabilities of the recipient device (second mobile device). The system and method includes: transmission of a text message that includes embedded audio and/or video content having a context identification number from a first mobile device to a second mobile device. This may include a mobile station (MS) receiving a wireless message. [0106];).

As for claim 3, DeMattei as modified by Morton teaches a method according to claim 2, wherein causing rendering at a recipient device of a set of frames from the media source associated with the clip segment time period includes: 
delivering to the recipient device frame data for the set of frames (DeMattei; the content can be included as the result of a direct user action, such as searching for, selecting and embedding the content 202. The content may include, but is not limited to items such as a link to streaming content wherein the link can be touched in order to invoke the playback (i.e., TOUCH TO CUE), content obtained from a database accessible by the wireless device 204, content that is stored within the wireless device 205, content that is uploaded and/or downloaded to/from the wireless device or other devices 206 and cached content (delivering to the recipient device frame data for the set of frames). [0071];).

As for claim 4, DeMattei as modified by Morton teaches a method according to claim 3 wherein the frame data is available in the clip content library (DeMattei; the database may comprise a library of content (clip content library), such as audio and video recordings, internet URL's, photos and videos, indicia, data or content as non-limiting examples) that are categorized by key words, symbols, emoticons, emovicons, photocons or other techniques or triggers and that bears a relationship to the message to be sent, such as directly relating to the title of an audio or video recording, internet URL's, photos and videos, indicia, data, content or key words from within the body of work within the audio or video recording (frame data), internet URL's, photos and videos, indicia, data or content as non-limiting examples, each of which may be associated with titles, lyrics, categories or exact text associations to key words contained within an audio or video recording, such as "touch", "leave", "care", "kiss", "birthday", "valentine", "Christmas" and such or internet URL's, photos and videos, indicia, data or content related to or searched by key words. [0084];).

As for claim 5, DeMattei as modified by Morton teaches a method according to claim 3 wherein the frame data is available from a master media source (DeMattei; The user's mobile device accesses one or more content sources and/or databases to identify content, such as audio or video files, that may be stored in memory within the device such as iTunes (may access a plurality of data sources simultaneously) or other cloud connected content libraries (frame data is available from a master media source) as known in the art and a list of audio recordings or video recordings appear in the mobile device display [0084];).

As for claim 6, DeMattei as modified by Morton teaches a method according to claim 2 wherein causing rendering at a recipient device of a set of frames from the media source associated with the clip segment time period includes: 
delivering to the recipient device data that causes retrieval of frame data for the set of frames (DeMattei; FIG. 6 illustrates the play mode presentment on the recipient's cell phone of the selected and delivered clip 122 from FIG. 1 along with the presented options of keeping the clip (delivering to the recipient device data that causes retrieval of frame data for the set of frames) 612 or buying the full song or content 614. Thus, the content shown in FIG. 4 can be stored or the recipient can buy the full movie from which it came. FIG. 7 illustrates the play mode presentment on the recipient's cell phone of the selected and delivered clip 124 from FIG. 1 along with the presented options of keeping the clip 712 or buying the full song or content 714. [0105];).

As for claim 7, DeMattei as modified by Morton teaches a method according to claim 6 wherein the frame data is retrieved from the clip content library (DeMattei; the database may comprise a library of content (clip content library), such as audio and video recordings, internet URL's, photos and videos, indicia, data or content as non-limiting examples) that are categorized by key words, symbols, emoticons, emovicons, data, content or key words from within the body of work within the audio or video recording (frame data), internet URL's, photos and videos, indicia, data or content as non-limiting examples, each of which may be associated with titles, lyrics, categories or exact text associations to key words contained within an audio or video recording, such as "touch", "leave", "care", "kiss", "birthday", "valentine", "Christmas" and such or internet URL's, photos and videos, indicia, data or content related to or searched by key words. [0084];).

As for claim 8, DeMattei as modified by Morton teaches a method according to claim 6 wherein the frame data is retrieved from a data source other than the clip content library (DeMattei; It should be appreciated that throughout this description, the content to be included in a message can be located at one or at multiple of a variety of locations. For instance, the content can be stored on the actual wireless device, the cloud, local systems in communication with the wireless device, websites accessible through the world wide web (frame data is retrieved from a data source other than the clip content library), or the like. [0079];). 

As for claim 9, DeMattei as modified by Morton teaches a method according to claim 6 wherein the frame data for the set of frames is stored as an isolated frame data set (DeMattei; the receiving user may be presented with the option to purchase the full version of the video link 209 or some other product that may be related to the video clip content may be protected to prevent sharing (frame data for the set of frames is stored as an isolated frame data set). [0074];).

As for claim 10, DeMattei as modified by Morton teaches a method according to claim 6 wherein the frame data for the set of frames is retrieved via on-demand extraction from a larger media file using the data representative of the clip segment time period (Morton; When the timed media file search block 72 is directed to a timed media file that is new to the system, the timed media file search block 72 informs the timed media extraction manager 68, which in turn directs information extraction modules 78 to run on the timed media file. The timed media extraction manager 68 automatically detects characteristics of the media (frame data for the set of frames is retrieved via on-demand extraction) (e.g. audio-only vs. audio and video) and uses this information along with any administration data to determine which of the information extraction modules 78 are applicable to the media file. In addition, an administrator may enter meta-data, such as the title, speakers, subjects, etc., of the timed media file as depicted in block 66. A log of activity conducted by the timed media extraction manager 68 is kept in the log file, block 74 and can be viewed via the admin server 60. [0063]; The term virtual document, as it is used herein, means a group of one or more relevance intervals that are indexed, searched for, and played back as if they were a whole timed media file (from a larger media file using the data representative of the clip segment time period). In reality, virtual documents exist only as pointers to the time-code of a timed media file. In the preferred embodiment of the present invention, the relevance intervals that make up a virtual document are almost always from the same timed media file. [0082];).

As for claim 11, DeMattei as modified by Morton teaches a method according to claim 1 wherein the media timeline contextual data associated with the media source includes subtitle data (Morton; FIG. 4 is a process chart that sets forth the process of creating a search index and raw data index for a timed media file that is accompanied by the text of the speech contained within the timed media file, as in a manually created transcript or closed caption text (media timeline contextual data associated with the media source includes subtitle data).).

As for claim 12, DeMattei as modified by Morton teaches a method according to claim 11 including applying a processing algorithm thereby to extract searchable text data from the subtitle data (Morton; In the context of search and retrieval, query information representations comprise indicators of that which is sought in a query, and information representations within texts and timed media files indicate the presence of that which is relevant to the search (applying a processing algorithm thereby to extract searchable text data from the subtitle data) and should be returned. [0059];).

DeMattei as modified by Morton teaches a method according to claim 12 wherein the processing algorithm includes a character recognition algorithm (Morton; Information representations are also extracted from visual information associated with media files via optical character recognition (OCR) in block 88, HTML/SMIL parsing in block 86, and character position recognition in block 89. These modules record text that is visible as the viewer plays the media, and note characteristics of this text such as the size, position, style, and precise time interval of visibility. [0091];).

As for claim 14, DeMattei as modified by Morton teaches a method according to claim 1 wherein the media timeline contextual data associated with the media source includes a contextual log (Morton; The timed media extraction manager 68 automatically detects characteristics of the media (e.g. audio-only vs. audio and video) and uses this information along with any administration data to determine which of the information extraction modules 78 are applicable to the media file. In addition, an administrator may enter meta-data, such as the title, speakers, subjects, etc., of the timed media file as depicted in block 66. A log of activity conducted by the timed media extraction manager 68 is kept in the log file (media timeline contextual data associated with the media source includes a contextual log), block 74 and can be viewed via the admin server 60. [0063];).

As for claim 15, DeMattei as modified by Morton teaches a method according to claim 14 wherein the contextual log is manually defined (Morton; The timed media along with any administration data (contextual log is manually defined) to determine which of the information extraction modules 78 are applicable to the media file. In addition, an administrator may enter meta-data, such as the title, speakers, subjects, etc., of the timed media file as depicted in block 66. A log of activity conducted by the timed media extraction manager 68 is kept in the log file, block 74 and can be viewed via the admin server 60. [0063];).

As for claim 16, DeMattei as modified by Morton teaches a method according to claim 1 wherein the one or more segmentation algorithms include one or more segmentation algorithms configured to identify sentence and/or conversation delimiters (Morton; Referring to FIG. 3, the output of the word alternative adjustment module 90 and the prosody detection module 82 are analyzed by the parsing module 92 to determine grammatical information, including parts of speech, phrases, verb argument structure, clausal dependencies, and other features. This parsed text and prosodic information are separated into sentences via the sentence segmentation module (one or more segmentation algorithms include one or more segmentation algorithms configured to identify sentence and/or conversation delimiters) 96. Trained via automated methods such as genetic algorithms and decision-tree training, the sentence segmentation module 96 comprises a set of rules and formulae for determining the most likely sentence boundaries based upon word sequences, pauses, parts of speech, grammatical data, and numerous types of prosodic cues. [0097];).

DeMattei as modified by Morton teaches a method according to claim 1 wherein the one or more segmentation algorithms include one or more segmentation algorithms configured to identify logically separable segments of less than a threshold time period (Morton; The interval is less than maxExpansion seconds from the topic boundary (one or more segmentation algorithms include one or more segmentation algorithms configured to identify logically separable segments of less than a threshold time period) in question. [0206];).

As for claim 18, DeMattei as modified by Morton teaches a method according to claim 1 wherein the one or more segmentation algorithms additionally process the media frame data, thereby to identify media-based clip delimiters (Morton; Many types of media contain clear topic changes (identify media-based clip delimiters), such as progressions from one section of a presentation to another or between news stories in a news broadcast. Detecting these boundaries is useful within the present invention, as they provide natural points to start and stop relevance intervals (the one or more segmentation algorithms additionally process the media frame data) and because in many cases a viewer is most interested in seeing the entire segment between consecutive topic boundaries. In the case of very clear topic change, the boundaries can be reliably detected via sentence comparison methods. [0129];).

As for claim 19, DeMattei as modified by Morton teaches a device that is configured to execute a messaging interface that delivers a result set of clip segments in response to a search query, wherein clip segments are identified in a clip content DeMattei; database may comprise a library of content, such as audio and video recordings, internet URL's, photos and videos, indicia, data or content as non-limiting examples) that are categorized by key words, symbols, emoticons, emovicons, photocons or other techniques or triggers and that bears a relationship to the message to be sent, such as directly relating to the title of an audio or video recording, internet URL's, photos and videos, indicia, data, content or key words from within the body of work within the audio or video recording, internet URL's, photos and videos, indicia, data or content as non-limiting examples, each of which may be associated with titles, lyrics, categories or exact text associations to key words contained within an audio or video recording, such as "touch", "leave", "care", "kiss", "birthday", "valentine", "Christmas" and such or internet URL's, photos and videos, indicia, data or content related to or searched by key words. For example; a first mobile device user types a text message saying, "I want to kiss you". The user's mobile device accesses one or more content sources and/or databases to identify content, such as audio or video files (wherein clip segments are identified in a clip content library), that may be stored in memory within the device such as iTunes (may access a plurality of data sources simultaneously) or other downloaded or cloud connected content libraries as known in the art and a list of audio recordings or video recordings appear in the mobile device display [0084];).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.H/
Examiner, Art Unit 2158                                                                                                                                                                                             
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158